The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-24 are allowed as explained below.
Reasons for Allowance
2.	Independent claim 1 recites the limitation "wherein during the implant process, the radicals and excited molecules etch the sacrificial capping layer" and “wherein at
termination of the implant process, a thickness of the sacrificial capping layer is less than 5 angstroms or all of the sacrificial capping layer has been completely removed and less than 10 angstroms of the workpiece has been etched”.
Independent claim 15 recites the limitation " applying a sacrificial capping layer to a top surface of the workpiece in a chamber, wherein a thickness of the sacrificial capping layer is between 5 angstroms and 100 angstroms" and “wherein during the implant process, the radicals and excited molecules etch the sacrificial capping layer”.
Independent claim 17 recites the limitation " flowing a capping species into a plasma chamber, within which a workpiece is disposed" and “adding material to sacrificial capping layer by flowing the capping species into the plasma chamber during the implant process”.
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816